DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 10/10/2022 has been entered.
Claims 1-20 remain pending.
Claims 21 and 22 are new and now also pending. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
	-Claim 5, lines 1-2 recite “the deviation of the second mode differs the first mode” but this should instead be recited as “the deviation of the second mode from the first mode”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 19-21 recite “a deviation of the second mode from the first mode acoustically and/or haptically identifies that the fastening elements are used up or will be used up following a next drive-in process”. This limitation renders the claim indefinite as it is unclear as to what is performing the identification. Based on the manner in which the claim is drafted, it would appear that the “deviation” is identifying the fastener state which is inconsistent with the specification and therefore while one can assume that the Applicant is not intending to claim that the deviation identifies the fastener state, it is unclear as to what the Applicant is referring to by such a limitation. It is noted that for examinations purposes, this limitation will be interpreted as a further step of “acoustically and/or haptically identifying that the fastening elements are used up or will be used up following a next drive in process based on a deviation of the second from the first mode” (note that if Applicant was to amend the claim in this manner, such an amendment would overcome the 112 rejection).
	Regarding Claim 6, the claim recites “the second mode differs from the first mode by a deviation having at least one of a different temporal spacing, a different duration, and a different speed of the motor”. This limitation renders the claim indefinite as Claim 1 defines “a deviation” so it is unclear if “a deviation” as defined in Claim 6 is referring to the same “deviation” defined in Claim 1 and whether or not the differences as defined in Claim 6 are attempting to further limit the “deviation” of Claim 1. 
	Claims 2-5 and 7-22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shima (US PGPUB 2009/0255972- cited in IDS).
Regarding Claim 1, Shima discloses a method for operating a drive-in device (100; Figures 1, 2) for fastening elements, the drive-in device (100) comprising: 
- a drive-in channel (1e; Para. 0060), 
- a drive-in element (3a) for driving a fastening element arranged in the drive-in channel (1e) into a substrate (Para. 0063), 
- a drive (drive assembly shown in Figure 4 including motor 6, gear 8, flywheel 9, shaft 10, pinion 11, rotary shaft 12, spring 13, solenoid 14, etc.) for driving the drive-in element (3a) onto the fastening element arranged in the drive-in channel (1e), the drive comprising a motor (6; Para. 0064), 
- a magazine (2) for fastening elements (Para. 0060), 
- a transport (“nail feeding mechanism” 2a; Figure 2) comprising a slide for successively transporting fastening elements, present in the magazine (2), into the drive-in channel (1e; see Paras. 0060 and 0099 which discloses sensor 257 acts as a switch which comes into contact with mechanism 2a which is a feeding mechanism and therefore based on these functions, it can be concluded that feeding mechanism 2a can be viewed as a slide), and 
- a detector (remaining fastener detection circuit 406 including fastener sensor 257; see Figures 2 and 9) configured to detect whether and/or how many fastening elements are present in the magazine (2; See Para. 0061, 0099), 
the method comprising: 
- operating the motor (6) in a first mode if the detector (406, 257) detects a number of fastening elements in the magazine (2) that is at least a minimum number (when the sensor 257 is not contacted, a signal of “1” is output to indicate that more than a “small” number of fasteners remains and operation is controlled according to standard operation; see Paras. 0099-0100);  
- operating the motor (6) in a second mode different from the first mode if the detector (406 including 257) does not detect any fastening elements in the magazine (2) or detects a number of fastening elements therein that is below the minimum (when the sensor 257 is contacted by 2a, a signal of “1” is inverted to “0” to indicate that a “small” number of fasteners remains; see Paras. 0099-0100, 0144, 0145 as it is described that the operation of the device assumes a “second mode” consisting of different operations which include performing a delay, associated with the time corresponding to a time needed to drive a fastener (see para. 0099), and then deactivating the motor), 
acoustically and/or haptically identifying (via halting of the motor; Para. 0144) that the fastening elements are used up or will be used up following a next drive in process based on a deviation (halting of motor) of the second from the first mode (note Para. 0144 discloses that the motor is deactivated and therefore, the user holding the tool will readily identify the change in modes based on the lack of motor noise and/or vibration upon halting and when user goes to actuate the tool while the motor is halted and further it is noted Para. 0100 discloses LED illumination as an identifier; see the alternative 103 rejection below).  

Regarding Claim 2, Shima discloses the deviation of the second mode (when 257 is pressed) from the first mode comprises a different temporal spacing (delay set by delay circuit 401; Figure 9) following an event (trigger 5 actuation/contact 22 actuation) that triggers the operation of the motor (6; Paras, 0107-0108 disclose basic operation of the device, and therefore, the delay set in the “second mode”, will set a temporal spacing after such triggering is detected prior to halting operation as noted in Para. 0144), wherein the deviation is identified (as explained in Claim 1 above).  

Regarding Claim 3, Shima discloses the event triggering the operation of the motor (6) is an activation (trigger switch 5 and/or lever 22 actuation) of the drive-in device (100; see Paras. 0107, 0108). 
 
Regarding Claim 4, Shima discloses the deviation of the second mode from the first mode comprises a different temporal duration (associated with delay from delay circuit 401; Figure 9) of the operation of the motor (6; note Para. 0146 utilizes a predetermined delay to allow continued operation (of tool and hence motor) prior to halting operation when sensor switch 257 is contacted), wherein the deviation is identified (as explained in Claim 1 above). 

Regarding Claim 5, Shima discloses the deviation of the second mode from the first mode comprises a different speed of the motor (6; note in the interpreted “second mode” when sensor 257 is contacted, the remaining fastener detection circuit 406 sends a signal at the end of a delay which subsequently halts the speed of the motor; Para. 0144), wherein the deviation is identified (as explained in Claim 1 above).    

Regarding Claim 6, Shima discloses the second mode differs from the first mode by a deviation having at least one of a different temporal spacing, different duration, and different speed of the motor (6; see rejections of Claims 2-5 above as Shima can be viewed as comprising a second mode that utilizes a different temporal spacing, motor duration, and/or motor speed), wherein the deviation is identified (as explained in Claim 1 above, the user will readily identify when the motor is halted).     

Regarding Claim 7, Shima discloses the drive-in device (100) comprises a contact (“push lever switch 22”) comprising a sensor (22) configured to detect (contact or no contact with workpiece) whether the device is in contact with a substrate, the contact (22) being located in a contact position when the device is in contact with a substrate (see Para 0060, 0087, 0107).  

Regarding Claim 8, Shima discloses the contact (22) permits driving of the drive-in element (3a) onto the fastening element only in the contact position (when engaged with workpiece therefore sending signal “1” to computer 228; i.e. Para. 0071).  

Regarding Claim 11, Shima discloses the motor (6) is operated to drive the drive-in element (3a) towards the fastening element (see Paras 0063-0064 and 0068 which discloses the flywheel 9 rotation (from motor) being transmitted to the drive-in element 3a).  

Regarding Claim 12, Shima discloses the motor (6) is an electric motor (6) that is supplied with electrical energy from an electrochemical energy storage (7; Para. 0064).  

Regarding Claim 13, Shima discloses the detector (406, 257) detects the presence of a fastening element (via 2a) at a specified location in the magazine (2; Para. 0061).  

Regarding Claim 14, Shima discloses the detector (406,257) detects a position of the slide (2a; see Paras. 0060 and 0099 which discloses sensor 257 acts as a switch which comes into contact with mechanism 2a which is a feeding mechanism and therefore based on these functions, it can be concluded that feeding mechanism 2a can be viewed as a slide).  

Regarding Claim 15, Shima discloses the detector (406, 257) performs a query regarding whether and how many fastening elements are present in the magazine (2) in a electromechanical manner (note that arm 257a mechanically contacts 2a per Para. 0061 which causes an electric signal to be sent via circuit 406 per Para. 0099).  

Regarding Claims 16 and 17, Shima discloses the deviation of the second mode from the first mode comprises a different temporal duration (associated with delay from delay circuit 401; Figure 9) of the operation of the motor (6; note Para. 0146 utilizes a predetermined delay to allow continued operation (of tool and hence motor) prior to halting operation when sensor switch 257 is contacted).  

Regarding Claims 18-20, Shima discloses the deviation of the second mode differs from first mode comprises a speed of the motor (6; note in the interpreted “second mode” when sensor 257 is contacted, the remaining fastener detection circuit 406 sends a signal at the end of a delay which subsequently halts the speed of the motor; Para. 0144).  

Regarding Claims 21, Shima discloses the deviation of the second mode from the first mode comprises an increased speed of the motor (6; note Paras. 0144-0146 which disclose the second mode and its deviating operation sequence from the first mode which includes  after the completion of the previous fastener, the sensor 257 detects the minimum number of fasteners, and a delay is set to allow for a subsequent firing which per normal operation in Para. 0107, the motor speed is increased to perform the firing operation).  
.

Regarding Claims 22, Shima discloses the deviation of the second mode from the first mode comprises a reduced speed of the motor (6; based on the halting of the motor per Para. 0144 which will readily reduce the motor speed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Alternatively, Claims 1-8, 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (US PGPUB 2009/0255972- cited in IDS), in view of Takemura (US PGPUB 2010/0294824).
Regarding Claim 1, in the alternative that it cannot be readily assumed based on the disclosure of Shima, that a user would acoustically and/or haptically identify, from a deviation (halting of the motor per Para. 0144) of the second mode from the first mode, that the fastening elements are used up or will be used up following a next drive-in process, in which the Examiner does not concede to, attention can be brought to the teachings of Takemura.
Takemura teaches another drive-in device (10; Figure 1) and a method for operating the device (10), wherein the drive-in device (10) comprises a detector (residual quantity detecting mechanism S”; Figures 4-7) configured to detect whether and how many fastening elements (W) are present in a magazine (26) and when it is determined that the amount of fastening elements is at or below a minimum number (i.e. 5), a mode of the device (10) is changed (i.e. to LED emitting mode; Paras. 0106-0112) such that the user can acoustically and/or haptically identify that the fastening elements (W) are used up or will be used up following a next drive-in process (see Paras. 0106-0112 and note Paras. 0019, 0023, 0118, 0124, 0143 discloses the different forms of alarm systems that can be used to indicate such detection which include sounds and vibrations in combination with the LED emitting).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated acoustic and/or haptic indications as taught by Takemura in combination with the LED indicator of Shima such that the user will readily identify that the fastening elements are used up or will be used up following a next drive-in process. By modifying Shima in this manner, further indication of a residual quantity can be readily conveyed to the user and further the user will readily be indicated prior to proceeding to the point of operation (i.e. on a ladder, a small space, etc.) and therefore will readily save time and labor as taught by Takemura (Para. 0024). Note by adding haptic and acoustic indicators, in the event that the user does not readily see the visual indicator, the user will either hear or feel the warning signal as well. 
Regarding Claims 2-8 and 11-22, see the 102 rejection above. 

Claims 1-4, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US PGPUB 2012/0325886- cited in IDS), in view of Takemura (US PGPUB 2010/0294824).
Regarding Claim 1, Adachi discloses a method for operating a drive-in device (10; Figure 1) for fastening elements, the drive-in device (10) comprising: 
- a drive-in channel (“injection port 16”; Figure 3), 
- a drive-in element (“driver 21”) for driving a fastening element (A) arranged in the drive-in channel (16) into a substrate (Para. 0037), 
- a drive (“drive mechanism 170”; Figure 2) for driving the drive-in element (21 via plunger 22) onto the fastening element (A) arranged in the drive-in channel (16), the drive comprising a motor (17),  
- a magazine (12) for fastening elements (Para. 0035), 
- a transport (31) comprising a slide (pusher 31) for successively transporting fastening elements (A), present in the magazine (12), into the drive-in channel (16; Para. 0035), and 
- a detector (44; Figures 2, 6-7B) configured to detect whether and how many fastening elements (A) are present in the magazine (12; Paras. 0053-0055), 
the method comprising: 
- operating the motor (17) in a first mode (“normal mode”) if the detector (44) detects a number of fastening elements (A) in the magazine (12) that is at least a minimum number (see Paras. 0064 and 0087 which describes operation and when the detector 44 does not indicate the decreased residual quantity and driving the plunger/driver to a first wait position), 
- operating the motor (17) in a second mode (“idle driving preventative mode”) different from the first mode if the detector does not detect any fastening elements in the magazine or detects a number of fastening elements therein that is below the minimum number (see Para. 0055 which discloses the detector 44 sending a signal to control unit 100; see Para. 0063-0064, 0066; also see Para. 0084, 0085, 0087 which discloses when the detecting portion 44 detects the decreased quantity, the control unit 100 (control portion 110) controls the drive mechanism 170 to drive the driver 21 to a lower wait portion; further see step 102 of Figure 8; Para. 0073 which discloses the second mode/mode including an internal flag; note that as shown in Figures 8-9, once the detector 44 detects the elements being below the minimum number, the tool is placed in “idle driving preventative mode” but is still subsequently capable of driving a fastener as in Figure 5, while in this second mode, the tool can subsequently drive a fastener when reloaded prior to the tool driving the motor in normal mode), wherein the second mode varies from the first mode by a deviation (see Paras. 0082-0084 which disclose different drive times/spacing of the motor in the “idle driving preventative mode” ).  

However, Adachi does not readily disclose acoustically and/or haptically identifying that the fastening elements are used up or will be used up following a next drive in process based on a deviation of the second mode from the first mode.
Takemura teaches another drive-in device (10; Figure 1) and a method for operating the device (10), wherein the drive-in device (10) comprises a detector (residual quantity detecting mechanism S”; Figures 4-7) configured to detect whether and how many fastening elements (W) are present in a magazine (26) and when it is determined that the amount of fastening elements is at or below a minimum number (i.e. 5), a mode of the device (10) is changed (i.e. to LED emitting mode; Paras. 0106-0112) such that the user can acoustically and/or haptically identify that the fastening elements (W) are used up or will be used up following a next drive-in process (see Paras. 0106-0112 and note Paras. 0019, 0023, 0118, 0124, 0143 discloses the different forms of alarm systems that can be used to indicate such detection which include sounds and vibrations in combination with the LED emitting).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated indicators to provide indications including acoustic and/or haptic indications in combination with an LED indication as taught by Takemura into the method of Adachi such that the user will readily identify that the fastening elements are used up or will be used up following a next drive-in process. By modifying Adachi in this manner, user indication of a residual quantity can be readily conveyed and further the user will readily be indicated prior to proceeding to the point of operation (i.e. on a ladder, a small space, etc.) and therefore will readily save time and labor as taught by Takemura (Para. 0024). Note by adding haptic and acoustic indicators in addition to a visual indicator, the user will either see, hear or feel the warning signal and thereby ensuring the user will be indicated when the mode is changed. 

Regarding Claim 2, Adachi, as modified, discloses the deviation of the second mode (“idle driving preventative mode”) from the first mode comprises a different temporal spacing following an event that triggers the operation of the motor (17; see Para 0084 and note that “temporal spacing” could reasonably viewed as a time interval in which the motor is actuated in which Para. 0084 discloses such time being varied based on the modes), wherein the deviation is identified (see the modification in Claim 1 above as Takemura teaches such identification of a changing of the modes and hence the deviation which is incorporated into Adachi). 

Regarding Claim 3, Adachi, as modified, discloses the event triggering the operation of the motor (17) is activation of the drive-in device (see Para. 0040 which discloses the trigger starting operation of motor Para. 0079-0080 which discloses the motor is driven and the time is counted in which the motor is driven upon driving the fastener). 
 
Regarding Claim 4, Adachi, as modified, discloses the deviation of the second mode from the first mode comprises a different temporal duration of the operation of the motor (17; see Para. 0084 discloses the drive time in “idle driving preventative mode” is shorter), wherein the user identifies the deviation (see the modification in Claim 1 above as Takemura teaches such identification which is incorporated into Adachi).   

Regarding Claim 6, Adachi, as modified, discloses the second mode (“idle driving preventative mode”) differs from the first mode (“normal mode”) by a deviation having at least one of a different temporal spacing and different duration (see Para 0084 and note that “temporal spacing” could also be reasonably viewed as a time interval in which the motor is actuated in which Para. 0084 discloses such time being varied based on the modes), wherein the deviation is identified (see the modification in Claim 1 above as Takemura teaches such identification of a changing of the modes and hence the deviation which is incorporated into Adachi). 

Regarding Claim 7, Adachi, as modified, discloses the drive-in device (100) comprises a contact (“contact detecting portion 42” including “contact arm 18” and “switch”; Para. 0048) comprising a sensor (“switch”) configured to detect whether the device (100) is in contact with a substrate (whether or not the switch is actuated), the contact (42) being located in a contact position when the device is in contact with a substrate (see Para. 0048-0049).  

Regarding Claim 8, Adachi, as modified, discloses the contact (42) permits driving of the drive-in element (21) onto the fastening element only in the contact position (see Para 0049 which discloses the control unit only drives when it receives a contact signal).  

Regarding Claim 9, Adachi, as modified, discloses the motor (17) is operated in order to transfer the drive into a state (i.e. top dead center position of plunger/driver) ready for drive-in operations, proceeding from which state the drive-in element (21) is driven towards the fastening element (A; see Para. 0040, 0041).  

Regarding Claim 10, Adachi, as modified, discloses the drive-in device (100) comprises a mechanical energy storage (spring 23), the motor (17) being operated to charge the mechanical energy storage (23; see Para. 0034, 0039).  

Regarding Claim 12, Adachi, as modified, discloses the motor (17) is an electric motor that is supplied with electrical energy from an electrochemical energy storage (note the device of Adachi is “an electronic driving tool 10” and see Figure 1 which clearly depicts a battery which can be reasonably assumed as supplying electrical energy to the motor 17).  

Regarding Claim 13, Adachi, as modified, discloses the detector (44) detects the presence of a fastening element at a specified location in the magazine (12; Paras. 0053-0055).

Regarding Claim 14, Adachi, as modified, discloses the detector (44) detects a position of the slide (via contact piece 31a contacting 44a; see Para. 0054 and Figure 7B).  

Regarding Claim 15, Adachi, as modified, discloses the detector (44) performs a query regarding whether and/or how many fastening elements (A) are present in the magazine (12) in a electromechanical manner (see Paras. 0053-0055 which describes the mechanical contact followed by an electrical signal being output).  

Regarding Claims 16 and 17, Adachi, as modified, discloses the deviation of the second mode from the first mode comprises a different temporal duration of the operation of the motor (17; see Para. 0084 discloses the drive time in “idle driving preventative mode” is shorter).  

Response to Arguments
Applicant's arguments filed 10/10/2022 with respect to the claims have been fully considered but they are not persuasive.
	In response to Applicant’s arguments on pages 7-8 of “REMARKS/ARGUMENTS” that:

    PNG
    media_image1.png
    332
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    575
    media_image2.png
    Greyscale


	Examiner respectfully asserts that Shima does anticipate the Applicant’s claimed invention and does identify such fastening elements status based on the deviation between modes. The motor stoppage can be reasonably viewed as a means of identification. Further, even though motor stoppage can be due to other factors, this does not preclude the fact that the motor stoppage is an identification of the change in modes or the detection of a low fastening element amount. Further one can point attention to the LED indicator of Shima as well in comparison to the motor stoppage indication. Both the motor stoppage and the LED indicate the change of modes even if the user may not readily notice or detect/sense the LED or motor stoppage indications. In either instance, both are viewed as indicators for providing an identification of the change of modes.
	Further in response to the arguments on page 8 that:

    PNG
    media_image3.png
    280
    590
    media_image3.png
    Greyscale

	Examiner respectfully asserts, with respect to Takemura, merely because the claim does not require an indication device, does not readily preclude the indication device from teaching the claimed limitation. It is not readily clear what portion of the claim that the Applicant is attempting to argue that Takemura does not teach/disclose. 
	Regarding the comments pertaining to Adachi, it is unclear as to what the Applicant is attempting to further argue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Wuensch (GB 2442580) discloses a drive in device and a detection system for detecting that the quantity of fasteners is approaching a minimum quantity and triggering an indication/alarm based on such. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/28/2022